Citation Nr: 1501477	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  07-20 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for jungle rot.

3.  Entitlement to service connection for hearing loss disability with vertigo.

4.  Whether new and material evidence was received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Whether new and material evidence was received to reopen a claim of entitlement to service connection for right hip arthritis.

6.  Whether new and material evidence was received to reopen a claim of entitlement to service connection for a chest /lung disability.

7.  Entitlement to a rating in excess of 40 percent for service-connected cervical spine disability.

8.  Entitlement to an initial rating in excess of 10 percent for service-connected right upper extremity disability.

9.  Entitlement to an effective date earlier than February 13, 2006, for the grant of service connection for traumatic brain injury (TBI).

10.  Entitlement to an effective date earlier than October 14, 2010, for the grant of a 30 percent rating for service-connected cervical spine disability.

11.  Entitlement to an effective date earlier than October 14, 2010, for the grant of service connection for right upper extremity weakness.

12.  Entitlement to an effective date earlier than January 28, 2009, for the grant of a total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by: Disabled American Veterans 


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975.

This case is before the Board of Veterans' Appeals (Board) on appeal of December 2002 (jungle rot), July 2005 (PTSD, chest and lung, right hip), November 2006 (hearing loss with vertigo), April 2007 (left shoulder), and June 2011 (cervical spine and right upper extremity) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles.

In a June 2007 substantive appeal (VA Form 9), the Veteran requested a Board videoconference hearing on the issues of entitlement to service connection for hearing loss disability with vertigo and whether new and material evidence was received to reopen claims of entitlement to service connection for PTSD, right hip arthritis and chest and lung disability.  In February 2009, he withdrew his hearing request for these issues.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

In a June 2014 Informal Hearing Presentation (IHP), marked in VBMS as Correspondence, received June 25, 2014, the Veteran's representative specifically waived RO consideration of all evidence submitted after the Statements of the Case (SOCs) (including VA treatment records dated through 2014).  38 C.F.R. § 20.1304 (2014).  Therefore, the Board may properly consider such newly received evidence.

The Board notes that the issue of entitlement to an increased rating for residuals of fractured right first toe, was listed by the Veteran's representative as an issue on appeal.  See June 2014 IHP.  (The issue was not listed on a December 2013 statement in lieu of VA Form 646, as noted in VBMS as Third Party Correspondence received September 13, 2013.)  However, this issue is not on appeal, as the Veteran failed to submit a substantive appeal in response to a December 2012 SOC.  Therefore, the Board cannot and will not address this issue.

The issue of entitlement to service connection for a left shoulder disability and the claims to reopen are decided below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  A chronic left shoulder disability was not shown in service and the preponderance of the evidence fails to establish that the Veteran's current left shoulder disability is related to any event, injury, or disease during service.

2.  An unappealed December 2002 rating decision denied reopening the claim of entitlement to service connection for PTSD, which had previously been denied on the basis that the evidence did not show a confirmed diagnosis of PTSD based on a verified stressor consistent with the conditions of the Veteran's service.
 
3.  Evidence received subsequent to the December 2002 rating decision does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for PTSD.

4.  An unappealed December 2002 rating decision denied reopening the claim of entitlement to service connection for arthritis of the right hip, which had previously been denied on the basis that the evidence did not show that a current diagnosis of arthritis of the right hip was related to the Veteran's military service.
 
5.  Evidence received subsequent to the December 2002 rating decision does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for arthritis of the right hip.

6.  An unappealed December 2002 rating decision denied reopening the claim of entitlement to service connection for a chest and lung disability, which had previously been denied on the basis that the evidence did not show that a current chest and lung disability was related to the Veteran's military service.
 
7.  Evidence received subsequent to the December 2002 rating decision does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a chest and lung disability.


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The December 2002 rating decision that denied reopening the claims of entitlement to service connection for PTSD, arthritis of the right hip and a chest and lung disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

3.  Evidence received since the December 2002 rating decision is not new and material, and the Veteran's claims of entitlement to service connection for PTSD, arthritis of the right hip and a chest and lung disability are not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Regarding the left shoulder claim denied herein, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in September 2006 (prior to the initial adjudication of the claim in April 2007)  of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required. 

Regarding the claims to reopen, by correspondence dated in June 2004, the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  Notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits was included as well.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The June 2004 VCAA letter contained the information required by Kent v. Nicholson, 20 Vet. App. 1 (2006), regarding reopening new and material claims.  Complete VCAA notice was completed prior to the initial RO/AOJ adjudication of the claim.  Pelegrini, supra.

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records, to include service treatment records (STRs) and pertinent, available post-service treatment records, has been completed.  The Veteran has not identified any pertinent, available, outstanding post-service records that could be obtained to substantiate his claim.  The Board is also unaware of any such records. 

The Veteran has been afforded the appropriate VA examination to determine the nature and etiology of his claimed left shoulder disability.  The March 2009 VA examination was adequate, as it was predicated on a full reading of the Veteran's medical records in the claims file, interview of the Veteran, and examination with appropriate testing.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiner provided a rationale for the opinion stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   There is no duty to provide a VA examination with respect to the claims to reopen. 38 U.S.C. § 5103A(f) (West 2002).

Applicable Law 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3). 

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 5 (1990).

The Board has reviewed all of the evidence in the Veteran's VBMS file with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service Connection for Left Shoulder Disability

The Veteran contends that he currently has a left shoulder disability that had its onset after two falls in service.  See May 2007 Notice of Disagreement and March 2009 VA examination report.

STRs show that the Veteran was treated in August 1973 for complaints of left shoulder pain which occurred as a result of a fall through a hatch.  Examination revealed tenderness to palpation of the posterior portion of the shoulder and restricted motion of the shoulder due to pain.  Complete neurological examination and a left shoulder X-ray series were normal.  Diagnosis was left shoulder strain.  The temporary use of a left arm sling was recommended as treatment.  See STRs marked in VBMS as Medical Treatment Record - Government Facility, received March 8, 1984.  In February 1975, the Veteran was at a party when he fell from a truck and struck his head against a pool.  The diagnoses included concussion and left thigh injury; no complaints or findings of left shoulder disability were noted.  See STRs marked in VBMS as Medical Treatment Record - Government Facility, received June 22, 2009.  The Veteran's June 1975 separation examination report is negative for any findings of defects or diagnoses.  Clinical examination of the upper extremities was normal.  See STR marked in VBMS as Medical Treatment Record - Government Facility, received September 14, 2005 and STR marked in VBMS as STR - Medical, received February 13, 2014.

Following service, an April 1984 VA examination report notes no complaints or findings related to left shoulder disability.  

In January 1984, February 1999, January 2005 and May 2005, the Veteran submitted claims seeking service connection for various disabilities.  He made no mention of a left shoulder disability or problems with his left shoulder in any of these claims. 

In a December 2005 private treatment record it notes that the Veteran was seen with complaints of severe right hip pain, back pain and headaches.  He reported a history of multiple musculoskeletal complaints dating back to 1973, all due to some type of trauma while on active military duty.  The Veteran reported a history of left shoulder injury, but did not complain of current left shoulder problems.  Examination revealed decreased abduction of the left upper extremity; no left shoulder disability was diagnosed.  The private physician stated:

After evaluating the patient and old medical records, it is my professional medical opinion that the musculoskeletal and neurological symptoms are directly related to the injuries sustained in 1973-1975.  Multiple episodes of head trauma, especially severe enough to cause loss of consciousness, may lead to a lifetime of residual sequela of headaches, vertigo and imbalance.  This would likely not be evident using today's neuroimaging techniques.  Additionally, the low back pain with radiculopathy may not be evident on supine MRI, but only become obvious on a standing MRI.  Again, it is my professional medical opinion that the patients [sic] musculoskeletal and neurological symptoms are directly related to the injuries sustained in 1973-1975.  

The private physician did not mention a left shoulder disability in this opinion.  
See December 2005 treatment record from Dr. AF, marked in VBMS as Medical Treatment Record - Non-Government Facility, received December 16, 2005.

In March 2006 the Veteran submitted a claim seeing service connection for a left shoulder disability.

In a March 2007 letter, the Veteran's private physician provided an additional medical opinion:

As stated in my comprehensive medical report, dated December 6, 2005, it is my professional medical opinion that the patients [sic] current symptoms, including but not limited to, headaches, vertigo, frequent falls, chronic back pain and subsequent depression are the direct result of multiple episodes of head trauma incurred during active military duty, between 1973-1975 (Please see my note 12/6/2005 and military records for details).

A March 2009 VA examination report notes the Veteran reported a history of two falls during service.  The first fall was in 1972, when he fell through a hatch in a ship and was diagnosed with a left shoulder strain.  The second fall was in 1975 when he fell from a truck with resultant unconsciousness.  Currently, the Veteran reported having constant shooting left arm pain.  On examination, range of motion was limited by pain and fatigability and lack of endurance after repetitive movement.  Left shoulder X-ray studies revealed a type II to III acromion and mild degenerative joint disease of the AC joint.  The diagnosis was left shoulder impingement.  After reviewing the claims file, the examiner opined that it was unlikely that the left shoulder impingement was related to service.  The examiner cited the 1973 STR which talked of a left shoulder strain but at the incident report of 1975 was silent to complaints of the left shoulder.  No other STRs documented complaints of left shoulder pain.

In May 2009, the Veteran's private physician provided a third medical opinion, stating that the Veteran,

had initially presented with headaches, left shoulder pain, chronic back pain, vertigo and frequent falls stemming back to injuries sustained during military duty in 1973.  At the initial visit, I had taken an extensive period of time to review [the Veteran's] past medical history, including military medical records. 

It is my professional medical opinion that the patients [sic] current symptoms, including but not limited to, headaches, left shoulder pain, vertigo, frequent falls, chronic back pain and subsequent depression are, more likely as not, a direct result of multiple episodes of trauma, including, head and upper body trauma, incurred during active military duty,
between 1973-1975.

See May 2009 letter from Dr. AF, marked in VBMS as Medical Treatment Record - Government Facility, received June 10, 2009.

Regarding the etiology of the Veteran's left shoulder disability, the medical evidence of record shows that such disability has been diagnosed.  Although STRs note that the Veteran was treated for left shoulder strain in August 1973, subsequent STRs, including a 1975 separation examination report, are silent for any complaints of findings of a left shoulder disability.  Post-service medical records note a  diagnosis of left shoulder impingement.  The one remaining critical factor that must be met to establish service connection is the existence of a nexus between the current left shoulder disability and service.  

Following service, an April 1984 VA examination revealed no complaints or findings of left shoulder disability.  The first medical evidence of left shoulder problems (limited abduction) was in 2005, more than 30 years after service.  While not necessarily outcome determinative, such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board's attention is also drawn to the 1975 separation examination report, wherein the clinical evaluation of the upper extremities was normal.  That too is evidence that weighs against the Veteran's claim.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

Indeed, the Veteran's current assertion of experiencing left shoulder problems since service is weakened by the lack of supporting corroborative evidence.  Reference is again made to the Veteran's 1984, 1999 and 2005 claims of service connection wherein he did not identify left shoulder disability.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Clearly, the Veteran had no problem asserting other medical complaints in those claims.  The Veteran's failure to report any complaints of left shoulder problems in 1984, 1999 and 2005 is persuasive evidence that he was not then experiencing any problems with his left shoulder and outweighs his present recollection to the contrary. Thus, given the inconsistency in the evidence of record, the Board finds the Veteran's statements regarding his left shoulder continuity of symptomatology since service to be not credible.

As for there being a medical nexus between the Veteran's service and his current left shoulder disability, the Board finds that the March 2009 VA opinion is the most probative and persuasive medical evidence in this case on this question as it is based upon a complete review of the Veteran's entire claims file and examination of the Veteran and supports its conclusion with detailed rationale.  The VA examiner considered the Veteran's contentions of in-service injuries, STRs and post-service medical evidence and opined that the claimed left shoulder disability was less likely than not incurred in or caused by service, to include any claimed injuries therein.  The examiner's references to specific evidence, as noted above, make for persuasive rationale. 

Careful consideration has also been given to the 2009 private medical opinion.  However, this opinion is fairly cursory in that the private examiner did not explain what evidence supported his conclusion.  There was no discussion of the negative findings in the separation examination, or the lack of medical evidence for 30 years after separation.  See Bloom v. West, 12 Vet. App. 1985 (1999) (holding that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  Moreover, it is not lost on the Board that the private examiner restated his opinion three times, only including mention of the left shoulder in his most recent opinion and even then only indicated that the Veteran had left shoulder pain, without identifying any underlying disability related to that pain.

Therefore, after weighing all the evidence, the Board finds greater probative value in the VA opinion and, in light of the other evidence of record, this negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  The private medical opinion, while not discounted entirely, is entitled to less probative weight in the face of the remaining evidentiary record.

Claims to Reopen

	PTSD

The Veteran initially filed a claim for service connection for PTSD in September 1998.  In a July 1999 rating decision, the RO denied his claim, stating that the Veteran had no combat service and there was no evidence of a confirmed diagnosis of PTSD based on a verified stressor consistent with the conditions of the Veteran's service.  The Veteran did not appeal this decision.  In August 2001 the Veteran submitted a new claim.  In a December 2002 rating decision, the RO continued the denial of the claim.  He did not appeal this adverse determination.  The decision therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105.

At the time of the December 2002 rating decision, the record included service personnel records, which note no history of combat and a military occupational specialty of water transportation occupation, and STRs, which note no complaints or findings of a psychiatric disability.  The record also included the Veteran's statements (to VA and his treating physicians) describing his stressful in-service events to include policing Vietnamese refugees, seeing deceased Vietnamese (including a baby) and witnessing Vietnamese refugees yelling and crying.  In addition, VA treatment records dated through 2002 show a diagnosis for PTSD from war trauma in service.  See March 2001 VA treatment record.

In December 2003, the Veteran submitted a VA Form 9, which was untimely and therefore treated as a claim (in pertinent part) seeking service connection for PTSD.  Evidence received subsequent to the December 2002 rating decision includes VA treatment records and examination reports dated from 2003 to 2014.  None of those records relate a confirmed diagnosis of PTSD to a verified stressor consistent with the conditions of the Veteran's service.  Also of record are the Veteran's statements dated from 2003 to 2007 describing his stressful in-service events.  These statements are similar to his statements on file at the time of the December 2002 rating decision.  Such diagnosis and stressor descriptions are not new evidence, because they were the same as facts already considered in the December 2002 final decision, which show that the Veteran has a diagnosis of PTSD with no confirmed stressor.  Furthermore, the Veteran's statements describing traumatic non-combat events likewise do not indicate any information sufficient to corroborate the in-service occurrence of such stressful events and are merely cumulative of statements previously of record and considered in or prior to the December 2002 decision.  Therefore, this evidence is not material because does not relate to an unestablished fact, namely a confirmed in-service stressor, which is necessary to substantiate the Veteran's claim for PTSD.

The Board notes that the Veteran is competent to provide statements concerning factual matters of which he has firsthand knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, his assertion that he has a confirmed diagnosis of PTSD based on a verified stressor is not new evidence as this statement is essentially duplicative of those made in support of his claim when it was denied previously.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence). 

In sum, the newly received evidence does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim.  Accordingly, the evidence received since the denial of the claim in December 2002 is not new and material, and reopening of service connection for a PTSD is not warranted.

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive and negative evidence to permit a favorable determination.  Gilbert, supra.  As the preponderance of the evidence is against the claim, the appeal is denied.

	Right Hip Arthritis and Chest/Lung Disability

The Veteran initially filed a claim for service connection for right hip arthritis and a chest/lung disability in September 1998.  In a July 1999 rating decision, the RO denied his claims as not well grounded, stating that there was no evidence of right hip arthritis or a chest/lung disability related to service.  The Veteran did not appeal this decision.  In August 2001 the Veteran submitted new claims for these disabilities.  In a December 2002 rating decision, the RO continued the denial of the claims.  He did not appeal this adverse determination.  The decision therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105.

At the time of the December 2002 rating decision the record included STRs, which document the Veteran's fall onboard a ship in August 1973, but note no complaints or findings related to the right hip, chest, or lungs at that time.  The STRs, including a June 1975 separation examination report, which note no complaints or findings of a right hip, chest or lung disability.  The record also included a March 1999 VA examination report, which notes the Veteran's reported history of right hip pain since a fall in service, a spontaneous right lung collapse in 1990 and a current diagnosis of right hip arthritis.  Lung examination and pulmonary function tests were normal.  In addition, the record included a November 2002 VA treatment record, which notes the Veteran's complaints of muscle cramps in his chest which the examiner suspected to be related to medication taken for high cholesterol.  None of the VA treatment records dated through 2002 showed that a current diagnosis of arthritis of the right hip or a chest/lung disability was related to the Veteran's military service.

In December 2003, the Veteran submitted a VA Form 9, which was untimely and therefore treated as a claim (in pertinent part) seeking service connection for right hip arthritis and a chest/lung disability.  Evidence received subsequent to the December 2002 rating decision includes VA treatment records and examination reports dated from 2003 to 2014.  None of those records relate a current diagnosis of right hip arthritis or a chest/lung disability to the Veteran's service.  Also of record are the Veteran's statements dated beginning in 2003 asserting his entitlement to service connection for the claimed disabilities.  These statements are similar to his statements on file at the time of the December 2002 rating decision.  

Although the additional medical evidence submitted is new, it is not material as it does not show that the Veteran has been diagnosed with right hip arthritis or a chest/lung disability related to service. The Board again notes that the Veteran is competent to provide statements concerning factual matters of which he has firsthand knowledge.  Barr, supra.  However, his assertion that he has right hip arthritis and a chest/lung disability that had their onset in or are otherwise related to service is not new evidence as this statement is essentially duplicative of those made in support of his claim when it was denied previously.  See Bostain, supra. 

In sum, the newly received evidence does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claims.  Accordingly, the evidence received since the denial of the claims in December 2002 is not new and material, and reopening of service connection for right hip arthritis and a chest/lung disability is not warranted.

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive and negative evidence to permit a favorable determination.  Gilbert, supra.  As the preponderance of the evidence is against the claims, the appeal is denied.


ORDER

Service connection for a left shoulder disability is denied.

New and material evidence was not received and, therefore, the request to reopen the claim of entitlement to service connection for PTSD is denied.

New and material evidence was not received and, therefore, the request to reopen the claim of entitlement to service connection for arthritis of the right hip is denied.

New and material evidence was not received and, therefore, the request to reopen the claim of entitlement to service connection for a chest/lung disability is denied.


REMAND

Service Connection for Hearing Loss Disability with Vertigo

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active duty service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the Veteran has stated that he has experienced hearing loss and periodic vertigo since sustaining a concussion in service.  The evidence of record includes a December 2005 private treatment record from Dr. AT which notes findings of occasional vertigo related to head trauma in service.  VA treatment records beginning in 2004 also note the Veteran's complaints of hearing loss.  Therefore, on remand, the Veteran should be scheduled for a VA examination to determine whether he has hearing loss disability with vertigo related to his military service and head trauma therein.

Earlier Effective Dates

One of the matters the Board must address is which issue or issues are properly before the Board.  An appeal to the Board is initiated by a notice of disagreement (NOD) and completed by a substantive appeal after an SOC (Statement of the Case) is furnished.  In essence, the following sequence is required: There must be a decision by the RO; the claimant must timely express disagreement with the decision; VA must respond by issuing an SOC; and finally the claimant, after receiving the SOC, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202 and 20.203.

Here, a June 2011 rating decision awarded the Veteran TDIU, service connection for right upper extremity weakness and an increased 30 percent rating for service-connected cervical spine disability, each effective October 14, 2010.  The June 2011 rating decision also found clear and unmistakable error in a prior rating decision that awarded service connection for TBI; a new effective date of February 13, 2006, for the award of service connection for TBI was assigned.  In a statement received in September 2011, the Veteran essentially submitted a timely NOD as to the effective dates of these awards (stating that he was entitled to compensation for the disabilities from 1984 and had been unemployable since 1994).   See September 2011 NOD marked in VBMS as Correspondence received November 7, 2011.  The record before the Board, however, does not show that the Veteran has been provided an SOC in response to this NOD.  Because the NOD placed the issues in appellate status, the matters must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Cervical Spine Disability, Right Upper Extremity Disability, Jungle Rot 

On a December 2003 VA Form 9, the Veteran requested a Travel Board hearing at the RO on the issue of entitlement to service connection for jungle rot.  On a March 2012 VA Form 9, the Veteran requested a Travel Board hearing at the RO on the issues of entitlement to increased ratings for cervical spine and right upper extremity disabilities.  These hearings have not been scheduled.

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (pertaining specifically to hearings before the Board).  As the RO schedules Travel Board hearings, a remand is warranted to schedule the desired hearing.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to be examined by a physician of physicians with the appropriate expertise to determine the nature and etiology of any recently diagnosed hearing loss disability and vertigo.  The VBMS file must be made available to the examiner(s) for review and answers shall be provided to the following questions: 

A) Does the Veteran have hearing loss disability and/or vertigo that was present during the appeal period?

B) For each and/or every disability diagnosed, the examiner must state whether it is at least as likely as not that the condition is related to, or had its onset during, active military service or within one-year of separation from service.  In this regard, the Veteran's treatment for a concussion in service and the December 2005 opinion from Dr. AT should be discussed.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

2.  Then, readjudicate the issue of entitlement to service connection for hearing loss disability with vertigo.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

3.  Issue an appropriate SOC to the Veteran and his representative in the matters of entitlement to earlier effective dates for the award of service connection for TBI, the award of service connection for right upper extremity weakness, the award of an increased 30 percent rating for service-connected cervical spine disability and the award of TDIU.  Advise them of the time limit for filing a substantive appeal.  If an appeal is timely perfected, ensure that all indicated development is completed before the case is returned to the Board.

4.  Schedule the Veteran for a Travel Board hearing on the issues of entitlement to service connection for jungle rot and entitlement to increased ratings for cervical spine and right upper extremity disabilities in accordance with the docket number of this appeal.  If the Veteran changes his mind and elects not to have this hearing, or fails to report for this hearing on the date it is scheduled, document this in the claims file.

Thereafter, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


